DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 04/26/2021 has been entered.

Applicant’s Response
In Applicant’s Responses dated 04/26/2021, Applicant amended Claims 1-3, 5-9, 11, 14, 15, 16 and 19, cancelled claims 4, 18 and 20, added claims 21-23, and argued against all objections and rejections previously set forth in the Office Action dated 05/16/2019.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 14-17, 19 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osman et al. US 2012/0300061 A1, published 11/29/2012, hereinafter “Osman” in view of Strothmann et al. US 9,253,229 B1, published 02/02/2016, hereinafter “Strothmann” in further view of Ha et al. US 2016/0225012 A1, published 08/04/2016, hereinafter “Ha”.
For the convenience of the Applicant, the Examiner has pointed out particular references contained in the prior art(s) of record in the body of this action.  Although the specified citations are representations of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire reference(s) as applicable as to the limitations of the claims.

Independent claim 1 and 14:
One embodiment of Osman (Fig. 9) discloses a computer program product comprising a non-transitory computer readable storage device having a computer readable program stored thereon, wherein the computer readable program when executed on a computer causes the computer to: 
receive a first content at a first bitrate for display in a first window of a multi-window display ([0045][0061] – displaying a video in a first area);
receive a second content at a second bitrate for display in a second window of the multi-window display ([0045] [0061] – displaying a video in a second area);
display the first content in the first window and the second content in the second window.
track a gaze corresponding to a user ([0061] -gaze tracker)
determine that a gaze of a user is directed towards the first window (Fig. 9, [0061]);  
request the second content at a third bitrate from the server based on the determined gaze being directed at the first window and an available network bandwidth allocated for the second window, wherein the third bitrate is less than the second bitrate ([0061] – rest of the areas can be shown at a lower resolution, but a good enough resolution so the user can change focus to another area and see what is being displayed);

It should be noted that receiving first and second content at a first and second bitrate is implied when the user is streaming internet video, additionally since Osman touches on providing higher resource bandwidth to certain areas. 
This embodiment of Osman does not teach tracking a plurality of gazes, each of the plurality of gazes directed at the multi-window display, wherein each of the plurality of gazes is identified as corresponding to one of a plurality of users; determining that a majority of the plurality of gazes is directed towards the first window; or determining that a minority of the plurality of gazes, including at least one gaze of the plurality of gases is directed towards the second window.
A second embodiment of Osman discloses a system for modifying content based on a plurality of user’s gazes.  Osman teaches 
tracking a plurality of gazes, each of the plurality of gazes directed at the multi-window display, wherein each of the plurality of gazes is identified as corresponding to one of a plurality of users (Fig. 11A and 11B, [0068] – tacks gaze of more than one user); 
determining that a majority of the plurality of gazes is directed towards the first window ([0068]); 

The second embodiment of Osman additionally teaches modifying the content in each window based on the majority and minority of user gazes directed to a window.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have combined the eye gaze detection of Osman’s first embodiment with the second embodiment of Osman to improve to produce intuitive, easy-to-use interfaces, which improve interactions between multiple users and devices.
Osman does not explicitly teach receiving a first content at a first bitrate from a server for display, receiving a second content at a second bitrate from the server, or requesting the second content at a third bitrate from the server.
Strothmann discloses a system for identifying a user’s gaze and modifying content in a window based on a user’s gaze (col. 6 lines 7-23).  Strothmann teaches receiving a first content at a first bitrate from a server for display, receiving a second content at a second bitrate from the server, or requesting the second content at a third bitrate from the server (col. 4 lines 11-36, col. 6 lines 7-23).  

Osman in view of Strothmann does not explicitly teach using facial recognition.
Ha discloses a system for tracking visual gaze information.  Ha teaches using facial recognition for gate tracking ([0087]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have combined the facial recognition system of Ha with the system of Osman in view of Strothmann to allow the system to identify each pair of eyes as belonging to a separate user, thereby increasing the system’s ability to determine where the visual focus of each user is located.

Claim 2: 
Osman in view of Strothmann and Ha teaches wherein the first bitrate is the same as the second bitrate (Strothmann; Fig. 2 – bitrate may be based on window size, therefore when the window size of the first and second window is the same, so is the bitrate)

Claim 3: 
Osman in view of Strothmann and Ha teaches wherein the first bitrate is different from the second bitrate (Strothmann; Fig. 2 – bitrate may be based on window size, therefore when the window size of the first and second window is different, so is the bitrate)
 
Claim 5: 
Osman in view of Strothmann and Ha teaches wherein the third bitrate for the second content is selected based on a list of available bitrate options accessed via the server (Strothmann; Fig. 2)

Independent Claim 15: 
Independent Claim 15 recites substantially similar subject matter as that of independent claim 1 and in further view of the following teaches the claimed limitations. Osman in view of Strothmann and Ha discloses a system comprising: 
a streaming device that receives content from a server (Strothmann, col. 3 lines 12-14).  

Claim 16:
Osman in view of Strothmann and Ha teaches wherein the gaze tracking device comprises one or more image capture devices configured to 

Claim 17: 
Osman in view of Strothmann and Ha teaches further comprising one or more image capture devices, the one or more image capture devices being in operable communication with the gaze tracking device (Osman, [0033] [0076]). 

Claim 19:
Osman in view of Strothmann and Ha teaches wherein the display comprises a plurality of display devices that each display at least one of the plurality of windows, the plurality of display devices being in operable communication with the streaming device ([0068]). 

Claim 21: 
	Osman in view of Strothmann and Ha teaches wherein the request for the second content at the third bitrate from the server is also based on a determined majority of the plurality of gazes being directed at the first window for a time period exceeding a threshold ([0033][0054]).


Claim 22: 
	Osman in view of Strothmann and Ha teaches wherein the third bitrate is lowers than the first bitrate and above a minimum bitrate corresponding to a minimum resolution for display of the second content ([0061] – rest of the areas can be shown at a lower resolution, but a good enough resolution so the user can change focus to another area and see what is being displayed).

Claim 23:
	Osman in view of Strothmann and Ha teaches wherein the request for the second content at the third bitrate includes transmitting a time code for the second content based on a determined portion of the second content previously display in the second window ([0044][0045]).


Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive. 
Applicant asserts the references fail to teach or suggest “determining that a minority of the plurality of gazes, including at least one gaze is directed at a second window” and  “second content at a third bitrate” is 
The Examiner respectfully disagrees.
Osman specifically states in the embodiment of FIG. 11A, program 164b is the most popular with the viewers because there are three viewers watching program 164b, and all the other programs have less than three viewers. For example, several sports events are being watched at the bar. At a moment in time, a goal is scored in one of the games presented in a small screen, causing many of the patrons to shift their attention to the game with the goal scored. The gaze detection system detects that this program, where the goal was scored, is the most popular program, and the system then switches the popular program to the central screen.  As can be seen, there are other viewers whose attention may be on other programs displayed (i.e. a second window).  Osman additionally teaches the second content at a third bitrate is requested based on the determined majority of the plurality of gazes being directed to the first window.  Osman explicitly teaches based on which area is being watched (majority) the rest of the areas can be shown at a lower resolution.  Note lowering the resolution of the second area/window accounts for a third bitrate.
The Applicant also asserts that Strothmann fails to disclose any type of tracking of gaze.  Strothmann teaches camera that can detect the focus of a .

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea Long whose telephone number is (571)270-1055.  The examiner can normally be reached on Monday - Thursday 6:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA N LONG/Primary Examiner, Art Unit 2175